DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US Pub.: 2014/0059265) in view of Nachimuthu et al. (US Pub.: 2019/0173734) and Li (US Pub.: 2017/0180468)

As per claim 1, Iyer teaches/suggests a computing apparatus comprising: one or more computer readable storage media (e.g. memory included in the information handling system); a management processor operatively coupled with the one or more computer readable storage media (e.g. processing resources included in the information handling system); and program instructions stored on the one or more computer readable storage media, that when executed by the management processor, direct the management processor to at least: instruct a Peripheral Component Interconnect Express (PCIe) fabric (e.g. Fig. 1, ref. 116) to establish a first PCIe communication path between the management processor and a target PCIe device (e.g. one of ref. 132-138, and 140-146); direct the target PCIe device using the first PCIe communication path; communicating over the first PCIe communication path, having the PCIe fabric operating with the first PCIe communication path between the management processor and the target PCIe device; and instruct the PCIe fabric to establish a second PCIe communication path between at least a selected PCIe device and the target PCIe device (Fig. 1; [0013]-[0023]; [0043]-[0044]; and [0057]-[0060]).
Iyer does not teach the computing apparatus comprising
comprising a field-programming gate array (FPGA);
having at least configuration data to PCIe device, wherein the configuration data is configured to program the FPGA into a programming state;

operating that is being configured according to the configuration data.
Nachimuthu teaches/suggests a computing apparatus comprising: comprising a field-programming gate array (FPGA) (e.g. associated with FPGA (518), such as in Figure 6); having at least configuration data (e.g. data to program the FPGA as it is written to the FPGA) to PCIe device, wherein the configuration data is to configured to program the FPGA into a programming state (e.g. associated with the FPGA (518) communicating via PCIe link as it is being programmed); transferring the configuration data, while the configuration data remains stored with the FPGA for operating accordingly with the first PCIe communication path (e.g. associated with using out-of-band (OOB) to program the FPGA, and using in-band to involve operating system to communicating with FPGA after being programmed to perform functions such as off-loading data processing from the processor core, wherein data written to the FPGA would need to be stored/maintained accordingly after programming); and operating that is being configured according to the configuration data (e.g. associated with FPGA operating in accordance to its programming (Fig. 5-7; [0023]-[0030]; [0036]-[0038]; [0041]; [0043]; [0048]-[0056]; and [0068]).
Li teaches/suggests a computing apparatus comprising: after transfer of data, instruct to remove communication path to operate accordingly after removal of communication path (e.g. associated with disconnecting after data has finished downloading) ([0003]-[0013]; [0066]-[0069]; and [0077]-[0089]).
Nachimuthu’s FPGA operations and Li’s disconnecting into Iyer’s computing apparatus architecture for the benefit of securely programming FPGA(s) to offload computing-intensive mathematical processing from the process cores to enable higher processing through puts for workloads (Nachimuthu, [0054]; and [0068]), and reducing waste of resource while improving efficiency (Li, [0013]) to obtain the invention as specified in claim 1.

As per claim 2, Iyer, Nachimuthu and Li teach/suggest all the claimed features of claim 1 above, where Iyer and Nachimuthu teach/suggest the computing apparatus comprising wherein the selected PCIe device comprises a central processing unit (CPU), a storage device, or a network interface element (Iyer, Fig. 1; [0013]-[0023]; [0043]-[0044]; [0057]-[0060]; and Nachimuthu, Fig. 5-7; [0023]-[0030]; [0036]-[0038]; [0041]; [0043]; [0048]-[0056]; [0068]).

As per claim 3, Iyer, Nachimuthu and Li teach/suggest all the claimed features of claim 1 above, where Iyer and Nachimuthu teach/suggest the computing apparatus comprising wherein the configuration data comprises a programming file to program the FPGA into the he programming state and wherein the programming state comprises a target programming state of programmable logic elements of the FPGA (Iyer, Fig. 1; [0013]-[0023]; [0043]-[0044]; [0057]-[0060]; and Nachimuthu, Fig. 5-7; [0023]-[0029]; [0036]-[0038]; [0041]; [0043]; [0048]-[0056]; [0068]).

Iyer, Nachimuthu and Li teach/suggest all the claimed features of claim 1 above, where Iyer and Nachimuthu teach/suggest the computing apparatus comprising wherein the target PCIe device further comprises a memory device configured to store the configuration data (e.g. associated with data written to the FPGA would need to be stored/maintained accordingly after programming) (Iyer, Fig. 1; [0013]-[0023]; [0043]-[0044]; [0057]-[0060]; and Nachimuthu, Fig. 5-7; [0023]-[0030]; [0036]-[0038]; [0041]; [0043]; [0048]-[0056]; [0068]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 5, Iyer, Nachimuthu and Li teach/suggest all the claimed features of claim 4 above, where Iyer and Nachimuthu teach/suggest the computing apparatus comprising wherein the program instructions stored on the one or more computer readable storage media, when executed by the management processor, further direct the management processor to at least: store at least an operating system to the memory device of to the target PCIe device using the first PCIe communication path (Iyer, Fig. 1; [0013]-[0023]; [0043]-[0044]; [0057]-[0060]; and Nachimuthu, Fig. 5-7; [0023]-[0030]; [0036]-[0038]; [0041]; [0043]; [0048]-[0056]; [0068]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 6, Iyer, Nachimuthu and Li teach/suggest all the claimed features of claim 1 above, where Iyer and Nachimuthu teach/suggest the computing apparatus Iyer, Fig. 1; [0013]-[0023]; [0043]-[0044]; [0057]-[0060]; and Nachimuthu, Fig. 5-7; [0023]-[0030]; [0036]-[0038]; [0041]; [0043]; [0048]-[0056]; [0068]), functionally equating to the proper programming of the FPGA to carry out the corresponding operations/functions.

As per claim 7, Iyer, Nachimuthu and Li teach/suggest all the claimed features of claim 1 above, where Iyer and Nachimuthu teach/suggest the computing apparatus comprising wherein the program instructions stored on the one or more computer readable storage media, when executed by the management processor, further direct the management processor to at least: receive a user command to establish a compute unit comprising the selected PCIe device and the target PCIe device, wherein the user command indicates the configuration data is to be deployed for the target PCIe device; and establish the compute unit comprising at least the selected PCIe device and the target PCIe device, wherein the selected PCIe device comprises a PCIE root complex (Iyer, Fig. 1; [0013]-[0023]; [0043]-[0044]; [0057]-[0060]; and Nachimuthu, Fig. 5-7; [0023]-[0030]; [0036]-[0038]; [0041]; [0043]; [0048]-[0056]; [0068]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claim 8, Iyer, Nachimuthu and Li teach/suggest all the claimed features of claim 1 above, where Iyer and Nachimuthu teach/suggest the computing apparatus Iyer, Fig. 1; [0013]-[0023]; [0043]-[0044]; [0057]-[0060]; and Nachimuthu, Fig. 5-7; [0023]-[0030]; [0036]-[0038]; [0041]; [0043]; [0048]-[0056]; [0068]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features.

As per claims 9-16, claims 9-16 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-8.

As per claim 17, Iyer teaches/suggests a computing apparatus comprising: a management processor (e.g. processing resources included in the information handling system) configured to: receive user commands to establish a compute unit among a plurality of physical computing components coupled by a Peripheral Component Interconnect Express (PCIe) fabric (e.g. Fig. 1, ref. 116), wherein the user command operating with data stored in a storage device connected to the management processor; and establish the compute unit by: instructing the PCI fabric to establish a first PCIe partition within the PCIe fabric to include the management processor and a target PCIe device, the first PCIe partition within the PCIe fabric configured such that the management processor has visibility over the PCIe fabric to the target PCIe device; directing the target PCIe device using the first PCIe partition; communicating over the first PCIe partition, having the PCIe fabric operating with the first PCIe partition including 
Iyer does not teach the computing apparatus comprising:
identifies configuration data;
comprising a field-programmable gate array (FPGA);
having at least the configuration data to PCIe device, wherein the configuration data programs the FPGA into a programming state;
after transfer of the configuration data, instructing to de-establish, wherein the configuration data remains stored with the FPTA after de-establishment; and
operating that is being configured according to the configuration data.
Nachimuthu teaches/suggests a computing apparatus comprising: identifies configuration data (e.g. data to program the FPGA); comprising a field-programmable gate array (FPGA) (e.g. associated with FPGA (518), such as in Figure 6); having at least the configuration data to PCIe device, wherein the configuration data programs the FPGA into a programming state (e.g. associated with the FPGA (518) communicating via PCIe link as it is being programmed); instructing to de-establish, wherein the configuration data remains stored with the FPTA after de-establishment (e.g. associated with using out-of-band (OOB) to program the FPGA, and using in-band to involve operating system to communicating with FPGA after being programmed to perform 
Li teaches/suggests a computing apparatus comprising: after transfer of data, instructing to de-establish, wherein to operate accordingly after de-establishment (e.g. associated with disconnecting after data has finished downloading) ([0003]-[0013]; [0066]-[0069]; and [0077]-[0089]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Nachimuthu’s FPGA operations and Li’s disconnecting into Iyer’s computing apparatus architecture for the benefit of securely programming FPGA(s) to offload computing-intensive mathematical processing from the process cores to enable higher processing through puts for workloads (Nachimuthu, [0054]; and [0068]), and reducing waste of resource while improving efficiency (Li, [0013]) to obtain the invention as specified in claim 17.

As per claim 18, Iyer, Nachimuthu and Li teach/suggest all the claimed features of claim 17 above, where Iyer and Nachimuthu teach/suggest the computing apparatus comprising wherein the selected PCIe device comprises a central processing unit (CPU) having a PCIe root complex, and wherein the configuration data comprises a programming file to program the FPGA into the programming state comprising a target programming state of programmable logic elements of the FPGA (Iyer, Fig. 1; [0013]-Nachimuthu, Fig. 5-7; [0023]-[0030]; [0036]-[0038]; [0041]; [0043]; [0048]-[0056]; [0068]).

As per claims 19-20, claims 19-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 4 and 6.II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 18, 2021